I concur in the judgment and the rulings in grounds one, three, and four. I concur in the conclusion that the court did not err in refusing to give in charge the request shown in division two of the opinion but I cannot subscribe to the reasons given for the ruling. Technically, and as far as it goes the request is a correct statement of the law in such a case as this where the question is whether one of two or more concurring acts of negligence on the part of different parties constitutes the proximate cause of an injury. The contention of the widow here was that the negligence of the conductor on one train and the engineer on the other was the proximate cause of the injuries. The railroad contended that the proximate cause was the negligence of the deceased engineer. The rule in such cases is that the jury is not required to find that any one act of negligence is a contributing proximate cause merely because the injury would not have occurred in the absence of such act of negligence. The request here stated the rule as to the railroad's contention and point of view, but did not state the principle as applicable also to the widow's contention. To be complete and fair as a principle of law covering all issues it should have also included the statement that the jury would also not be required to find that the deceased engineer's negligence was the sole proximate cause of the wreck merely because without his negligence the wreck would not have occurred.